DETAILED ACTION

Claims 2-17 are currently pending in the application and have been examined. Claim 1 has been cancelled. Claims 2-17 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments and amendments filed 10/13/2021, with respect to statutory type (35 U.S.C. 101) double patenting have been fully considered and are persuasive.  The Non-Final Rejection of 04/14/2021 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shaun P. Lee on 10/21/2021.
 The application has been amended as follows:

wherein the thread comprises a plurality of threads comprising a first thread group and a second thread group, and
wherein the non-volatile storage medium further stores computer instructions that, when executed by the processing circuit, cause the processing circuit to perform data operations to compute the check data and to perform I/O operations using the 
assigning the data operations to the first thread group, and not assigning the I/O operations to the first thread group;
assigning the I/O operations to the second thread group, and not assigning the data operations to the second thread group;
assigning the first thread group to the processing core;
assigning the second thread group to the second processing core; and
concurrently executing the first thread group on the processing core and the second thread group on the second processing core to concurrently generate the check data and perform the I/O operations.
10.	(Currently Amended)	An accelerated error-correcting code (ECC) decoding system comprising:
a processing circuit comprising a processing core, the processing core comprising a plurality of vector registers, each of the vector registers storing at least 16 bytes;
a main memory;
a plurality of data drives, each comprising at least one non-volatile storage medium storing at least one block of original data;
at least three check drives, each comprising at least one non-volatile storage medium storing at least one block of check data corresponding to the at least one block of the original data;
an input/output (I/O) controller configured to store the at least one block of the check data from the main memory to the check drives; and

load [[the ]]at least one block of surviving original data from the data drives into a 
load [[the ]]at least one block of surviving check data from the check drives into a 
load a solution matrix comprising a plurality of factors for decoding the check data in the main memory to reconstruct lost original data in the main memory; 
loading a lookup table matrix comprising at least two entries in the main memory; and
reconstruct the lost original data based on the at least one block of the surviving original data, the at least one block of the check data, and the solution matrix using a thread executed on the processing circuit, the thread comprising:
a parallel lookup multiplier 
a parallel adder configured to compute a running total of the parallel lookup multiplier results; and
a sequencer configured to:
order load operations of the surviving original data into at least one of the vector registers of the processing core, load operations of the surviving check data into at least one of the vector registers of the processing core, and load operations of the lookup table into at least one of the vector registers of the processing core;
compute the lost original data using the parallel lookup multiplier and the parallel adder; and
store the computed lost original data from the vector registers into the main memory.

11.	(Currently Amended)	The system of claim 10, wherein the processing circuit comprises a plurality of processing cores comprising the processing core,
wherein the thread comprises a plurality of threads,
wherein the non-volatile storage medium further stores computer instructions that, when executed by the processing circuit, cause the processing circuit to execute a scheduler configured to compute the lost original data across the plurality of threads by:
dividing the surviving original data in the main memory into a plurality of data matrices;
dividing the surviving check data in the main memory into a plurality of check matrices;
assigning corresponding ones of the data matrices and the check matrices in the main memory to the plurality of threads, wherein each thread comprises an decoder, the decoder comprising at least a portion of the solution matrix, a parallel lookup multiplier, a parallel adder, and a sequencer for ordering operations through at least one of the data matrices, corresponding ones of the check matrices, and the at least a portion of the solution matrix in the main memory using the parallel lookup multiplier and the parallel adder to decode the check data in the main memory into the lost original data in the main memory; and
assigning the plurality of threads to the plurality of processing cores of the processing circuit to concurrently regenerate portions of the data matrices corresponding to the lost original data in the main memory from corresponding ones of the check matrices in the main memory.

12.	(Currently Amended)	The system of claim 11, wherein the scheduler divides the surviving original data in the main memory and the surviving check data in the main memory into a plurality of stripes, each of the plurality of stripes comprising at least:
one block of the original data; and 
one corresponding block of the check data.


17.	(Currently Amended)	The system of claim 10, wherein the processing circuit comprises a plurality of processing cores comprising the processing core and a second processing core,
wherein the thread comprises a plurality of threads comprising a first thread group and a second thread group, and
wherein the storage medium further stores computer instructions that, when executed by the processing circuit, cause the processing circuit to perform data operations to regenerate the lost original data and to perform I/O operations using the 
assigning the data operations to the first thread group, and not assigning the I/O operations to the first thread group;
assigning the I/O operations to the second thread group, and not assigning the data operations to the second thread group;
assigning the first thread group to the processing core;
assigning the second thread group to the second processing core; and
concurrently executing the first thread group on the processing core and the second thread group on the second processing core to concurrently regenerate the lost original data and perform the I/O operations. 

Allowable Subject Matter
Claims 2-17 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:

The claimed invention as set forth in claim 2 recites features such as:
An accelerated error correcting code (ECC) system comprising:
a processing circuit comprising a processing core, the processing core comprising a plurality of vector registers, each of the vector registers storing at least 16 bytes;
a main memory;
a plurality of data drives, each comprising at least one non-volatile storage medium storing at least one block of original data;
at least three check drives, each comprising at least one non-volatile storage medium storing at least one block of check data corresponding to the at least one block of the original data;
an input/output (I/O) controller configured to store the at least one block of the check data from the main memory to the check drives; and
a non-volatile storage medium storing computer instructions that, when executed by the processing circuit, cause the processing circuit to:
load the at least one block of the original data from the data drives into a data matrix stored in the main memory;
load an encoding matrix comprising a plurality of factors into main memory;
load a lookup table matrix comprising at least two entries into the main memory; and
compute the at least one block of the check data based on the data matrix and the encoding matrix using a thread executed on the processing circuit, the thread comprising:
a parallel lookup multiplier configured to multiply at least one vector of the data matrix by a single factor of the plurality of factors of the encoding matrix to compute parallel lookup multiplier results;

a sequencer configured to:
order load operations of the original data into at least one of the vector registers of the processing core;
compute the check data using the parallel lookup multiplier and the parallel adder; and
store the computed check data from the vector registers of the processing core into a check matrix in the main memory.
The prior arts of record, namely Muralimanohar et al. (US-20120272036), teach devices can mirror stored data or can employ erasure-coding schemes, such as those employed in the redundant array of independent disks ("RAID") technologies, to provide sufficient redundant storage to recover even from subcomponent failures. Erasure-coding redundancy often employs Reed-Solomon encoding techniques used for error-control coding of communication messages and other digital data transferred through noisy channels. Muralimanohar shows FIG. 12, a high-level diagram depicting erasure coding-based data redundancy. Muralimanohar also teaches the claimed data matrix, check matrix and encoding matrix. (Figs. 12 and 13 and discussion therein).
The prior arts of record, namely Winograd et al. (US-7350126), teach error correcting codes of any distance (including codes of distance greater than four) use only exclusive OR (XOR) operations. Any code over a finite field of characteristic two are converted into a code whose encoding and correcting algorithms involve only XORs of words (and loading and storing of the data). Thus, the implementation of the encoding and correcting algorithms is more efficient, since it uses only XORs of words--an 
The prior arts of record, namely Kalcher et al. (Accelerating Galois Field Arithmetic for Reed-Solomon Erasure Codes in Storage Applications, Sept. 2011, IEEE, pp. 290-298) teach Reed-Solomon Erasure Codes in Storage Applications), teach Galois ﬁelds (also called ﬁnite ﬁelds) play an essential role in the areas of cryptography and coding theory. They are the foundation of various error- and erasure-correcting codes and therefore central to the design of reliable storage systems. The efﬁciency and performance of these systems depend considerably on the implementation of Galois ﬁeld arithmetic, in particular on the implementation of the multiplication. In current software implementations multiplication is typically performed by using pre-calculated lookup tables for the logarithm and its inverse or even for the full multiplication result. However, today the memory subsystem has become one of the main bottlenecks in commodity systems and relying on large in-memory data structures accessed from inner loop code can severely impact the overall performance and deteriorate scalability. In this paper, we study the execution of Galois ﬁeld multiplication on modern processor architectures without using lookup tables. Instead we propose to trade computation for memory references and, therefore, to perform full polynomial multiplication with modular reduction using the generator polynomial of the Galois ﬁeld. We present a SIMDized (vectorized) implementation of the polynomial multiplication algorithm in GF(2ˆ16) and show the performance on commodity processors and on GPGPU accelerators. (Abstract).
the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 2. Independent claim(s) 10 recite(s) similar patentable features and are/is allowable for the same reasons as claim 2. Hence, claims 2-17 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 2-17. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/05/2021